572 N.W.2d 268 (1997)
226 Mich. App. 138
Emaline F. HOLDEN, Window of Carl Holden, Deceased, Plaintiff-Appellant,
v.
FORD MOTOR COMPANY, Defendant-Appellee.
Docket No. 195440.
Court of Appeals of Michigan.
Submitted July 8, 1997, at Detroit.
Decided October 24, 1997, at 9:10 a.m.
Released for Publication January 22, 1998.
*269 Thomas J. Bertino, Trenton (Daryl Royal, Dearborn, of counsel), for plaintiff-appellant.
John M. THomas and Sarah G. Tomai, Dearborn, for defendant-appellee.
Before DOCTOROFF, P.J., and MacKENZIE and RICHARD ALLEN GRIFFIN, JJ.

AFTER REMAND, ON SECOND REMAND
PER CURIAM.
This case has been remanded by our Supreme Court for a second time, for consideration as on leave granted. Plaintiff Emaline Holden appeals a decision by the Worker's Compensation Appellate Commission (WCAC) on remand from this Court affirming the decision of the magistrate and denying benefits. We affirm.
Plaintiff's decedent, Carl Holden, worked for defendant Ford Motor Company as supervisor of food services. The decedent managed three dining rooms and four cafeterias. In addition to planning and executing daily meals, he was responsible for food services for executive dinners, company parties, and the annual Detroit Grand Prix weekend. Events such as executive dinners and the Grand Prix weekend were stressful for the decedent because he wanted to make a good impression. In addition to experiencing stress at work, the decedent was a heavy smoker and had had a drinking problem in the past.
On July 11, 1986, the decedent arrived at his office at 8:30 a.m. He was a grayish color. In response to an inquiry about his condition, the decedent stated that he had just climbed the stairs and was not feeling well. Shortly thereafter, he was found lying over his desk. The decedent died at the hospital. The death certificate listed hypertensive and arteriosclerotic heart disease as the cause of death.
Plaintiff sought worker's compensation death benefits. She testified that in the year before his death, the decedent had experienced a great deal of stress because of the demands of his job.
The medical testimony differed. Dr. Werner Spitz, who performed an autopsy and signed the death certificate, opined that the decedent's heart disease had been aggravated by the stress of his job. The stress resulted in a fatal heart attack. Dr. Spitz cited the worry that accompanied the decedent's increased work load, and the climbing of the stairs on the last day of his life, as specific events that caused or significantly *270 contributed to the decedent's heart damage. Dr. Donald Newman reviewed the decedent's death certificate and his medical history, the autopsy report, and the statements of other witnesses, and opined that the decedent's act of climbing the stairs was the most significant factor that precipitated the heart attack. Dr. Robert Gerisch examined slides of the decedent's heart muscle prepared by Dr. Spitz and found no evidence of an old or a recent heart attack. He stated that stress did not cause or accelerate arteriosclerosis and concluded that the decedent's work did not cause or accelerate his heart disease.
The magistrate denied benefits on the basis that the evidence did not show a causal nexus between the decedent's death and specific incidents in the workplace. The WCAC reversed the magistrate's decision and awarded benefits. Finding that the decedent sustained heart damage, the WCAC concluded that the magistrate's finding that no causal connection existed between that damage and the decedent's employment was not supported by the requisite evidence. The evidence showed that the decedent suffered from increased stress shortly before his death. On the morning of his death he climbed three flights of stairs and within minutes had a heart attack.
In Holden v. Ford Motor Co., 185 Mich.App. 305, 460 N.W.2d 316 (1990), this Court reversed the WCAC's decision on the ground that the magistrate's findings regarding the speculative connection between the stair-climbing incident and the decedent's heart attack was supported by competent, material, and substantial evidence on the whole record.
The Supreme Court granted the plaintiff leave to appeal, while holding in abeyance the defendant's application for leave to appeal as cross-appellant. 437 Mich. 925, 466 N.W.2d 707 (1991). In Holden v. Ford Motor Co., 439 Mich. 257, 484 N.W.2d 227 (1992), our Supreme Court reversed this Court's decision. The Supreme Court held that the WCAC had not exceeded its power of review in reversing the magistrate's decision and that this Court had exceeded its power of review in reversing the WCAC's decision. The Supreme Court, in lieu of granting defendant leave to appeal as cross-appellant, remanded the case to this Court for consideration in light of Farrington v. Total Petroleum, Inc., 442 Mich. 201, 501 N.W.2d 76 (1993). 444 Mich. 858, 508 N.W.2d 506 (1993). In turn, on remand, we remanded the case to the WCAC for further consideration in light of Farrington, supra. Holden v. Ford Motor Co. (On Remand), unpublished opinion per curiam of the Court of Appeals, issued November 18, 1993 (Docket No. 168771).
On remand, the WCAC affirmed the decision of the magistrate and denied benefits. The WCAC found that it was obligated to apply Farrington, supra, to the facts as found in its previous opinion. In discussing the medical testimony, the WCAC found that Dr. Spitz' conclusions were not sound because the statements on which he based conclusions about the requirements of the decedent's job either were not in the record or were vague. Dr. Newman found that the decedent's death was significantly aggravated by his arteriosclerotic heart disease and that the decedent's act of climbing stairs the morning he died was the last in a string of significant factors. Dr. Gerisch did not find evidence of a heart attack and opined that the decedent died of arteriosclerosis. Finding that the decedent's act of stair climbing was part of his daily routine at work, the WCAC characterized the act as part of the decedent's general employment-related stress rather than as a specific event. The WCAC acknowledged that while under the Farrington, supra, test routine work activities can contribute to a heart injury in a significant manner, other, nonoccupational factors must also be considered. The WCAC found that when the work-related incident of stair climbing was balanced against nonoccupational factors, benefits should be denied. The decedent was a fifty-six-year-old male, was somewhat overweight, had preexisting hypertension and arteriosclerosis, smoked 2 1/2 to 3 packs of cigarettes a day, and had had a drinking problem. The WCAC concluded that under the totality of the circumstances, the decedent's heart injury was not contributed to or accelerated in a significant manner as required by M.C.L. § 418.301(2); M.S.A. § 17.237(301)(2). The Court of Appeals denied *271 the plaintiff's application for leave to appeal from the WCAC's decision on remand in an unpublished order entered July 25, 1995 (Docket No. 183665). The Supreme Court, in lieu of granting leave to appeal, remanded the matter to the Court of Appeals for consideration as on leave granted. 451 Mich. 920, 550 N.W.2d 535 (1996).
Findings of fact made by a magistrate are to be considered conclusive by the WCAC if they are supported by competent, material, and substantial evidence on the whole record. M.C.L. § 418.861a(3); M.S.A.§ 17.237(861a)(3). If a magistrate's decision is supported by the requisite evidence, the WCAC need go no further in its review. If the WCAC finds that the magistrate did not rely on competent evidence, it must detail its findings and the reasons therefor as grounded in the record. The WCAC may then make its own findings. Those findings are conclusive if the WCAC was acting within its powers. Appellate review is limited to a determination whether the WCAC exceeded its authority. Goff v. Bil-Mar Foods, Inc. (After Remand), 454 Mich. 507, 514-517, 563 N.W.2d 214 (1997).
M.C.L. § 418.301(2); M.S.A. § 17.237(301)(2). states that heart and cardiovascular conditions are compensable if they are "contributed to or aggravated or accelerated by the employment in a significant manner." In Farrington, supra, our Supreme Court found that because the Legislature included the "significant manner" language in both § 301(2) and M.C.L. § 418.401(2)(b); M.S.A. § 17.237(401)(2)(b), it intended the standard to apply to both specific-injury claims and occupational-disease claims. The Farrington Court found that the Legislature intended that in order to receive benefits, a claimant who suffered a heart injury must establish that the claimant's employment significantly caused or aggravated the injury:
Thus, the legislative policy evidenced for heart disease after the 1982 amendments would restrict benefits to claimants under the second prong of Kostamo [v. Marquette Iron Mining Co., 405 Mich. 105, 274 N.W.2d 411 (1979) ], as in the instant case, who could establish that their heart disease and injury were significantly caused or aggravated by employment. Included in this standard is the requirement that claimants also prove that the alleged cardiac injury resulting from work activities went beyond the manifestation of symptoms of the underlying disease. The heart injury must be significantly caused or aggravated by employment considering the totality of all the occupational factors and the claimant's health circumstances and nonoccupational factors. [Farrington, supra at 216-217, 501 N.W.2d 76.]
The significant-manner standard of § 301(2) applies both to cases in which the employee's work combines with a preexisting condition and results in an actual injury and to cases in which the employee's work combines with a preexisting condition and aggravates that condition to the point of disability.
On appeal, plaintiff argues that the WCAC exceeded the scope of its powers by making new findings of fact, notwithstanding its acknowledgment that it was bound by the facts as found in its previous opinion. In its previous opinion, the WCAC found that Dr. Spitz' testimony was more persuasive than that given by Dr. Gerisch. Our Supreme Court held that the WCAC adequately explained its reason for doing so. Holden, supra, 439 Mich. at 277-278, 484 N.W.2d 227. However, in its opinion on remand, the WCAC rejected Dr. Spitz' testimony and instead relied on Dr. Gerisch's opinion that the decedent had a "100% chance" of having a heart attack at some time and that the attack he did have was not work-related.
Furthermore, plaintiff asserts that on remand the WCAC failed to properly apply Farrington, supra. The testimony of Dr. Spitz, previously affirmed, supported a finding that the act of stair climbing precipitated the decedent's fatal heart attack. Given that testimony, by which the WCAC was bound, the object on remand should have been to determine whether the testimony supported a finding that the climbing contributed to the decedent's death in a significant manner. Rather than adhering to the Farrington, supra, holding that everyday work activity can contribute to a heart injury in a significant manner, the WCAC found that the act of stair climbing was part of the decedent's *272 daily work routine. Under such an analysis, an everyday activity could never contribute to a heart injury in a significant manner. The WCAC failed to consider work-related stresses brought on by the decedent's duties in connection with executive dinners and the Grand Prix weekend and gave too much consideration to nonoccupational factors.
We disagree with plaintiff's contention and affirm the WCAC's decision. Plaintiff's contention that the WCAC made new findings of fact has merit only if it is concluded that in its initial opinion the WCAC's finding that the act of stair climbing precipitated decedent's heart attack was a finding that the stair climbing contributed to the fatal attack in a significant manner. No such finding can be inferred from the WCAC's initial opinion. The case was remanded for application of Farrington, supra, so that such an analysis could be made.
The WCAC neither engaged in new fact finding nor improperly applied Farrington, supra. The causal link between employment and disability must be shown by evidence of specific events. While these events need not be unusual, they must be specific and work-related. On remand, the WCAC was required to apply Farrington, supra, in order to determine if the event of stair climbing contributed to the decedent's fatal heart attack in a significant manner when viewed in light of other occupational factors as well as nonoccupational factors. The WCAC answered this question in the negative. Plaintiff did not deny the existence of nonoccupational risk factors. Moreover, plaintiff pointed to only one specific incident, the stair climbing, that she claimed to have contributed to the decedent's fatal heart attack. Plaintiff's claim that the WCAC erred in failing to consider generalized stress the decedent felt while working on executive dinners and the Grand Prix weekend is without merit. The evidence showed that the decedent worried constantly about all aspects of his job. Under Farrington, supra, generalized stress does not support a finding of compensability. The WCAC's conclusion that the decedent's fatal heart attack was not causally related to his employment was supported by competent evidence. The WCAC's analysis on remand comported with its authority. Goff, supra.
Affirmed.